t c memo united_states tax_court sherry p aude petitioner v commissioner of internal revenue respondent docket nos filed date gordon b cutler for petitioner glorianne gooding-jones for respondent memorandum findings_of_fact and opinion wright judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes additions to tax_year deficiency sec_6653 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure sec_6653 --- sec_6659 --- dollar_figure sec_6661 --- dollar_figure of the interest due on dollar_figure of the interest due on dollar_figure after concessions the issue for decision is whether petitioner qualifies for innocent spouse relief under sec_2 e for taxable years and we hold that she qualifies for innocent spouse relief findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein petitioner resided in northridge california when the petition was filed background during the years at issue petitioner was married to peter f aude mr aude petitioner and mr aude were divorced in in april of petitioner and respondent entered into two stipulations of agreed issues providing that if petitioner did not prevail in her innocent spouse claim she would be entitled to take advantage of the settlement offer extended to petitioner’s former husband mr aude petitioner has conceded that she is not allowed the claimed interest_expense deductions of dollar_figure in and dollar_figure in therefore petitioner is liable for the portion of the and income_tax understatements relating thereto all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure september of the audes filed joint federal_income_tax returns for each taxable_year at issue petitioner was born on date in she graduated from high school with approximately a grade point average after graduating from high school petitioner worked primarily as a receptionist in the los angeles area in august of petitioner married for the first time she had a son michael in january of petitioner divorced in however in august of petitioner and her first husband had a second child who was later given up for adoption in petitioner worked as a receptionist for the landsberg company landsberg there she met mr aude who worked as a salesperson for landsberg at the time mr aude was divorced with two children from a prior marriage in date petitioner and mr aude who was then years old were married petitioner and mr aude had two sons peter born in date and erik born in date during her marriage to mr aude petitioner worked as a housewife and mother she had the role of taking care of five children michael peter erik and mr aude’s two sons from his prior marriage who lived part of the time with petitioner and mr aude in and petitioner had a part-time job selling books for world book--childcraft international inc however petitioner only earned dollar_figure in and dollar_figure in from this part-time job during the years at issue petitioner did not buy any jewelry or expensive clothes she drove a station wagon during this period the audes took one vacation to hawaii in december of until their divorce petitioner and mr aude lived in the same house which they purchased in they had built an addition to that house in throughout their marriage petitioner and mr aude maintained a joint bank account initially mr aude handled all the finances in mr aude gave petitioner a monthly allowance of dollar_figure to pay the household bills this monthly allowance was used to pay mr aude's alimony and child_support to his ex-wife household bills food and medical expenditures while the allowances at times decreased during the years at issue they never increased using her monthly allowance petitioner wrote checks out of the joint bank account and recorded the checks in her register however the audes maintained separate check registers petitioner never saw the checks mr aude wrote or his check register petitioner never examined the bank statements because it was mr aude's job to review the bank statements petitioner was uninvolved in the business affairs of mr aude occasionally petitioner would accompany mr aude to business meetings but after introductions she would stay in the lobby or in the car during the actual meeting she was unaware of mr aude's salary and his investment_income if petitioner questioned mr aude about the financial affairs mr aude would respond that it was his money and therefore it was not her concern magnum oil_and_gas in late or early mr aude met with mr saranni a sales representative to discuss a potential investment in magnum oil_and_gas magnum a limited_partnership magnum was organized to acquire and develop oil_and_gas_properties while the record is unclear regarding this meeting infra we determine at a minimum that this meeting was attended by mr aude mr saranni petitioner and mr gruys the audes' certified_public_accountant and attorney after the meeting mr gruys discussed the investment with mr aude and petitioner in this discussion mr gruys did not tell the audes that it was a sham investment nor did he advise the audes of the audit risk he recommended that the audes not purchase an interest in magnum because it was an inappropriate investment in date mr aude purchased units in magnum for dollar_figure only mr aude executed the investment papers and he alone made the required capital_contribution payments at a later date petitioner discovered that mr aude invested in to mr gruys an inappropriate investment meant that they might lose their capital_investment mr aude paid the purchase_price through installments dollar_figure in date dollar_figure in date dollar_figure in date and dollar_figure in date magnum but mr aude did not disclose the tax_shelter nature of the investment to petitioner she never saw the investment papers concerning magnum and she was unaware of mr aude's capital_contribution in magnum joint income_tax returns for the years at issue mr gruys prepared the audes' federal_income_tax returns he only occasionally talked with petitioner generally around the tax preparation time instead he generally saw mr aude petitioner's main involvement in completing the returns was to compile a list of household expenditures_for mr gruys she would accompany her husband to deliver the list to mr gruys after preparation mr aude would present the returns folded to the signature page for petitioner's signature at these times both mr aude and mr gruys had already signed the return prior to signing the returns petitioner did not review them in regard to the magnum investment mr gruys never reviewed any papers regarding the investment in preparation of the tax returns for the years at issue mr gruys relied on the schedules k-1 prepared by magnum in advising the audes mr gruys did speak with mr aude in passing regarding the validity of the deductions for the investment but he did not talk with petitioner about the deduction the joint returns for and as originally filed reflect income magnum deductions adjusted_gross_income itemized_deductions and taxable_income as follows year income from wages interest magnum deduction adjusted_gross_income itemized_deductions income taxable dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent disallowed in part the magnum loss deductions medical and dental expenses and interest_expense deductions the understatement for the years at issue was primarily created by the disallowance of the magnum loss deduction the audes' marriage and divorce petitioner and mr aude had a rocky marriage filled with arguments separations reconciliations and professional therapy prior to and during the years at issue mr aude physically abused petitioner the abuse resulted in petitioner's sustaining cracked ribs bruised lungs and concussions which at times required medical treatment and hospitalization as a result of the abuse petitioner called the police several times and also obtained a restraining order against mr aude a pattern of violence developed in their marriage especially when petitioner questioned mr aude's decisions or behavior as a result of this pattern of abuse petitioner avoided questioning mr aude on any issue respondent disallowed the following magnum deductions dollar_figure in dollar_figure in and dollar_figure in in date petitioner prompted by mr aude's physical abuse filed for a divorce the action was later dismissed in early during this period petitioner and mr aude were sometimes separated and they attended counseling for a period of time in date petitioner filed a second divorce action as with the first divorce action this action was based on mr aude's physical abuse the divorce was granted in september of pursuant to the divorce proceedings petitioner received the following distribution of community assets personal effects the family home household furniture a station wagon and an interest in mr aude's profit sharing fund tax refunds were not apportioned to petitioner in the divorce settlement mr aude received the magnum investment mr aude was ordered to pay alimony to petitioner for years the amount of alimony ranged from dollar_figure per month in to dollar_figure per month in following the divorce petitioner was granted custody of peter and erik due to an accident in erik sustained severe injuries which require substantial medical_care and attention this has prevented petitioner from working currently petitioner has full custody of erik while mr aude has full custody of peter mr aude was also ordered to pay child_support which ranged from dollar_figure per month in to dollar_figure per month in to dollar_figure per month in to dollar_figure per month currently at times mr aude was in arrears in the alimony and child_support payments events subsequent to the audes' divorce after the marriage ended petitioner learned information regarding the financial affairs for the years at issue she discovered that mr aude had written checks to supermarkets which were hundreds of dollars over the actual purchase_price she also learned the financial worth of the household during the years at issue in petitioner sold the family home which she received in the divorce and used the proceeds to purchase a home in palmdale california palmdale home the palmdale house was later refinanced to pay erik's medical bills currently the palmdale home is held as a rental property but the rental income derived from the property does not cover the mortgage on the property after withdrawing funds for attorney fees for the divorce and for medical_expenses for erik petitioner rolled over the balance of the profit-sharing fund into an individual_retirement_account after her divorce from mr aude petitioner worked part-time for a university she attended college on a part-time basis from through but she had to quit when mr aude became delinquent in his alimony payments in petitioner enrolled in a junior college to study computers petitioner remarried in at the time of trial petitioner and her current husband were unemployed currently mr aude is financially stable through a bankruptcy proceeding he has been discharged of his obligation on his tax_liability opinion as a general_rule a husband and wife who file joint tax returns are jointly and severally liable for federal_income_tax due on their combined incomes sec_6013 897_f2d_441 9th cir affg tcmemo_1987_522 887_f2d_959 n 9th cir revg an oral opinion of this court however sec_6013 mitigates this general_rule to some extent guth v commissioner supra pincite price v commissioner supra pincite for petitioner to qualify as an innocent spouse she must establish that a joint_return was filed for each year in issue that there were substantial understatements of tax attributable to grossly_erroneous_items of the other spouse on the return that in signing the returns she did not know or have reason to know of the substantial understatements and that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiencies and additions to tax sec_6013 through d guth v the current innocent spouse provisions were enacted as part of the deficit_reduction_act_of_1984 the act publaw_98_369 98_stat_494 sec_424 of the act rendered the amendments to sec_6013 applicable to all taxable years to commissioner supra pincite price v commissioner supra pincite- petitioner has the burden of proving each element of sec_6013 by a preponderance_of_the_evidence rule a price v commissioner supra pincite 94_tc_126 affd 992_f2d_1132 11th cir since the elements are conjunctive the failure to prove any one of the elements will preclude petitioner from relief 872_f2d_1499 11th cir affg tcmemo_1988_63 respondent and petitioner stipulated that joint returns were filed for the years in issue and that the returns contain substantial understatements of tax attributable to grossly_erroneous_items of mr aude therefore the controversy arising from the erroneous deduction of the magnum loss focuses on the third and fourth requirements whether the petitioner in signing the return knew or had reason to know of the substantial_understatement and whether it would be inequitable to hold petitioner liable for the deficiency sec_6013 knowledge or reason to know sec_6013 requires that the petitioner establish that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement which the internal_revenue_code of applies therefore sec_6013 as so amended governs the tax years at issue in the instant proceeding the court_of_appeals for the ninth circuit's test for knowledge in erroneous deduction cases is applicable to this case 54_tc_742 affd 445_f2d_985 10th cir under this test mere knowledge of the transaction will not cause denial of relief rather the test is whether petitioner had knowledge that the deduction would give rise to a substantial_understatement price v commissioner supra pincite respondent contends that the evidence clearly shows that petitioner had actual knowledge of the underlying facts of the investment respondent primarily relies on petitioner's participation in the late or early meeting where the magnum investment was discussed while the meeting regarding the magnum investment occurred the record provides conflicting evidence concerning who attended this meeting mr gruys clearly stated that he and petitioner attended the meeting along with mr aude and mr saranni however petitioner's recollection is that mr gruys did not attend the meeting that she met with mr saranni briefly and that she sat in the lobby of the hotel while the meeting between mr saranni and mr aude occurred in another room in light of petitioner's burden we cannot find that petitioner did not attend the meeting while petitioner had knowledge of the underlying transaction by attending the meeting knowledge of the transaction alone will not cause denial of relief to petitioner unless petitioner knew that the deductions attributable to mr aude's investment in the transaction would give rise to a substantial_understatement id in regard to the meeting mr gruys could not recall the specifics of the tax discussion such as whether tax writeoff ratios were discussed or not at this time while explaining the investment mr saranni did not say that the investment was a sham and mr saranni did not say that the claimed losses would be disallowed if the returns were audited furthermore mr gruys did not tell the audes that it was a sham investment nor did he advise the audes of the audit risk he merely recommended that the audes not purchase an interest in magnum because it was an inappropriate investment an examination of the record reveals that mr aude alone executed the investment papers and he made the required capital_contribution payments petitioner never saw the investment papers and was unaware of the amount of money that mr aude invested in magnum further mr aude did not tell her that the investment would save taxes or that it was a tax_shelter further petitioner's lack of knowledge regarding the transaction is corroborated by mr gruys' responses mr gruys only occasionally talked with petitioner instead he generally saw only mr aude never reviewing any papers regarding the investment mr gruys relied on the schedules k-1 prepared by magnum in his preparation of the audes' returns in advising the audes mr gruys did not speak to petitioner regarding the validity of the deductions for the investment but mr gruys did talk to mr aude in passing about this considering the evidence and finding petitioner to be a credible witness we find that petitioner was uninformed about the nature of the magnum investment we find that petitioner did not have actual knowledge that the deductions attributable to the magnum investment would result in the substantial understatements of tax on petitioner's income_tax returns for the years at issue sec_6013 also requires that the petitioner establish that she did not have reason to know that there was such substantial_understatement whether an alleged innocent spouse had reason to know of a substantial_understatement is a question of fact that must be determined based upon the entire record guth v commissioner f 2d pincite terzian v respondent contends that it is obvious that petitioner had previously asked questions concerning the magnum investment that she knew a substantial number of facts pertaining to the investment and that she possessed both the ability and the opportunity to have asked more questions of those knowledgeable about the shelter namely the magnum salesman as well as her own cpa mr gruys in making this assertion respondent relies on petitioner's following response it was after being educated by mr cutler petitioner's attorney that we should have been advised that this was not a good investment that i was angry that i had been such a fool and not asked more questions while respondent asserts that petitioner obviously knew of the investment we do not find that this statement shows that petitioner had the ability or opportunity to ask about the investment the response indicates that petitioner did not know the nature of the investment until years after the tax years at issue thus the statement by petitioner does not obviously lead to respondent's conclusion commissioner 72_tc_1164 a taxpayer has reason to know of a substantial_understatement of tax if a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted stevens v commissioner supra pincite we must place the reasonably prudent person in the particular circumstances of the taxpayer 3_f3d_1342 9th cir revg tcmemo_1991_472 t he more a spouse knows about a transaction ceteris paribus the more likely it is that she will know or have reason to know that the deduction arising from that transaction may not be valid price v commissioner f 2d pincite n when deciding whether an alleged innocent spouse had reason to know of a substantial_understatement in both omission and deduction cases the following factors are considered a the spouse's level of education b the spouse's involvement in the family's business and financial affairs c the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending patterns and d the culpable spouse's evasiveness and deceit concerning the couple's finances price v commissioner supra pincite see also 872_f2d_1499 11th cir in making our determination we must consider the interplay or balance of the factors instead of merely counting the factors in a spouse's favor guth v commissioner supra pincite we first consider petitioner's level of education at the time petitioner signed the returns her highest level of education was a high school diploma which she earned with a grade point average she did not have any education or work experience in tax financial or accounting matters respondent contends that petitioner possesses considerable common sense and life experience but we find nothing in the record regarding her education and experiences that would or should have alerted her to the pitfalls of this situation we next consider petitioner's involvement in her family's financial and business affairs mr aude dominated the financial side of the marriage with petitioner playing a minor role in the family's finances while petitioner was introduced to mr aude's business contacts she did not attend the meetings except for the initial magnum meeting she was not informed of the specifics of mr aude's investments if petitioner questioned mr aude about the financial affairs mr aude would respond that it was his money and therefore it was not her concern petitioner's only job with regard to the family's finances was to pay the household bills from the monthly allowance she wrote checks out of a joint account and recorded the checks in her own check register however petitioner never saw the checks mr aude wrote or his check register additionally petitioner never examined the bank statements because it was mr aude's job to review the bank statements petitioner played a minimal role in the tax preparation of her and mr aude's returns while petitioner prepared a summary of the household expenditures_for mr gruys she was generally not present when mr aude furnished his information to mr gruys mr gruys primarily talked with mr aude and only occasionally talked with petitioner usually when petitioner submitted her list of expenditures the third factor we consider is the presence of lavish or unusual expenditures by the family examining the record there were no major differences in the audes' standard of living before during or after the period in which these deductions were claimed first petitioner received a monthly allowance which was used to care for five children and the other household expenses while the allowances at times decreased during the years at issue they never increased petitioner did not buy any jewelry or expensive clothes during this period and she drove a station wagon during the years at issue the audes only took one vacation in december of further during the years at issue petitioner and mr aude lived in the same house which they purchased in they had built an addition to that house in taken together these expenditures do not amount to unusual lavish_or_extravagant expenditures the fourth factor is whether mr aude was evasive or deceitful about the couple's finances under case law this factor is to be viewed in a broader context by looking at the totality of the circumstances as such this factor can include a taxpayer's refusal to be forthright about the couple's income or a taxpayer's refusal to discuss investments 509_f2d_162 5th cir besides the monthly allowance mr aude dominated all aspects of the financial situation there is no evidence that mr aude was deceitful regarding the finances however if petitioner asked mr aude any question regarding their finances mr aude would say it was his money and thus not her concern it was only after the marriage ended that petitioner learned more details regarding the financial affairs for the years at issue including the financial worth of the household by keeping petitioner uninformed about his money mr aude was not open about the couple's finances his refusal to discuss the family finances and investment impeded petitioner's reason to know about the understatement considering all of the circumstances concerning these returns we conclude that a reasonably prudent person under petitioner's circumstances--living a modest life uninvolved in the financial affairs of the family and without any financial background -- at the time of signing could not be expected to know that mr aude's deductions would give rise to an understatement_of_tax respondent asserts that a cursory review of the return would have alerted petitioner to the erroneous loss deduction respondent alleges that a casual glance by petitioner would have revealed that the deductions substantially reduced gross_income to arrive at adjusted_gross_income in addition respondent relies on the fact that petitioner knew the amount of her monthly household expenditures so that petitioner should have been aware that they were living tax free in light of the differential between those expenditures and the negative taxable_income reported on their returns for the years at issue in light of these factors respondent contends that petitioner had a reason to investigate even if a spouse has no reason to know of the substantial_understatement the spouse may know facts that put her on notice of the understatement price v commissioner f 2d pincite stevens v commissioner f 2d pincite with a duty to inquire the spouse seeking relief cannot turn a blind eye to facts within his or her reach that would have put a reasonably prudent taxpayer on notice to inquire further 57_tc_732 petitioner would not qualify for sec_6013 relief merely because she relied on others such as her husband or a tax preparer to complete the return properly 992_f2d_1256 2d cir affg tcmemo_1992_228 park v commissioner tcmemo_1993_252 affd 25_f3d_1289 5th cir in order for a spouse's duty_of inquiry to arise she must first harbor doubts about the accuracy of the return stevens v commissioner supra pincite a spouse may be put on notice of the understatement if a reasonably prudent person in her position would be led to question the legitimacy of the deduction price v commissioner supra pincite one relevant factor looks at the extent to which family expenditures about which the spouse had knowledge exceed reported income hammond v commissioner tcmemo_1990_22 affd 938_f2d_185 8th cir other factors include a spouse's specific and detailed knowledge of the transaction giving rise to the deduction and the spouse's involvement in the family's financial affairs 780_f2d_561 6th cir affg in part revg in part and remanding in part tcmemo_1984_310 physical or mental abuse may be a factor in considering innocent spouse relief 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 makalintal v commissioner tcmemo_1996_9 tax returns setting forth large deduction such as tax_shelter losses offsetting income from other sources and substantially reducing or eliminating the couple's tax_liability generally put a taxpayer on notice that there may be an understatement_of_tax liability hayman v commissioner supra pincite the audes claimed the following loss deductions arising from magnum dollar_figure in dollar_figure in and dollar_figure in if petitioner had made a examination of the returns she would have noticed the deductions but we need to determine whether a reasonably prudent taxpayer in petitioner's position would have inquired further in the instant case besides writing checks for the household expense she was uninvolved in the family's finances she was unaware of mr aude's salary during the years at issue when petitioner signed the returns she was aware of the existence of the magnum transaction but she never saw the investment papers or knew the amount of mr aude's capital contributions in magnum further she was unaware of its tax_shelter nature there were also no unexplained lavish or unusual expenditures around this time which should have aroused petitioner's curiosity in sum there were no facts present which would have caused petitioner to harbor doubts about the accuracy of the returns in signing the returns petitioner neither reviewed the returns nor questioned mr gruys or mr aude regarding the returns while petitioner's duty cannot be relieved based solely on petitioner's reliance on her preparer it is a factor to be considered in light of the other circumstances see hayman v commissioner supra pincite in the preparation of the tax returns petitioner would submit her information regarding the household expenses to mr gruys but she was not present when mr aude furnished his information to mr gruys further mr gruys rarely talked with petitioner instead he primarily discussed matters with mr aude relying on mr gruys as the professional preparer petitioner signed the returns without questioning the return in light of the fact that mr gruys had already signed the return under the circumstances petitioner was entitled to rely upon the legitimacy that mr gruys lent to the joint returns complete deference to the husband's judgment concerning the couple's business affairs alone is not enough to grant innocent spouse relief stevens v commissioner supra pincite6 nevertheless where physical or mental abuse is shown even when the abuse does not rise to the level of coercion a basis may exist for allowing innocent spouse relief kistner v commissioner supra pincite treating the taxpayer's professed fear of physical violence as one of the factors to determine if she could be expected to know of the deduction or whether further inquiry was necessary stipulating that joint returns were filed for the years at issue petitioner raises the argument that mr aude's physical abuse of petitioner is a factor to be considered when determining petitioner's duty to inquire see 90_f3d_1459 9th cir revg on other grounds tcmemo_1994_99 in wiksell the court_of_appeals for the ninth circuit rejected the taxpayer's argument that tragedy and duress clouded her perception in reaching this decision the court noted that the taxpayer had asked her husband why there was no income on the returns reflecting the money that they had been living off id pincite she stated that he gave her a bizarre explanation that did not make sense to her id pincite3 prior to signing the return the taxpayer had learned of a restraining order preventing her husband from soliciting investments and she read an article that purportedly explained the sham her husband was involved in id pincite at the very least the court stated that the taxpayer knew something was awry but refused to go further id pincite in light of extremely small sums of income reported the evidence of excessive spending and the large sums of money on hand the court held the evidence of an understatement was overwhelming and the taxpayer could not hide from it id in light of this overwhelming evidence any abuse did not provide an adequate explanation for her behavior id pincite n citing kistner v commissioner f 3d pincite9 petitioner's situation is distinguishable from the in 90_f3d_1459 n 9th cir revg tcmemo_1994_99 the court_of_appeals for the ninth circuit noted the eleventh circuit's holding in 18_f3d_1521 11th cir revg and remanding tcmemo_1994_463 that spousal abuse could reach a point so as to provide an adequate explanation for deference to offending spouse however under the facts the court_of_appeals for the ninth circuit held that the taxpayer could not hide from the overwhelming evidence and that any abuse did not provide an explanation id taxpayer's situation in wiksell we find that petitioner did not have reason to know about the understatement petitioner did not have substantial cash on hand did not report small sums and did not have unusual expenditures_for the years at issue in our case the evidence does not show that petitioner knew or had reason to know that something was awry on the joint returns as a result we find that the physical abuse by mr aude is one of the factors for us to consider in explaining her deference to mr aude see makalintal v commissioner tcmemo_1996_9 in estate of brown v commissioner tcmemo_1988_297 spousal abuse was considered as a factor in that case taxpayer's husband repeatedly physically abused his wife id when he needed taxpayer's signature on a document he would merely present the document and did not give her an opportunity to read it id taxpayer always complied with his demands for fear that she would be beaten if she refused id in that case the following was emphasized that taxpayer's husband was primarily responsible for the operations of the business that he told his wife almost nothing about the company's affairs and furthermore that she was forced to sign documents in fear that she would be beaten if she did not comply with her husband's demands id brown concluded that the taxpayer did not know or have reason to know of the income omitted from the joint returns id while petitioner was not coerced or physically threatened into signing the returns she was intimidated by mr aude because she feared being physically abused if she refused petitioner testified that she didn't have any right to question mr aude and if she did she feared she would be physically attacked from this she learned that she had to skirt issues with mr aude or face his wrath petitioner testified that if she had not felt intimidated by mr aude she might have had the option of going through the returns we find this to be a factor explaining why petitioner did not review or inquire about the returns considering all of the circumstances we conclude that petitioner did not know facts that put her on notice of the understatement we find that a reasonably prudent person under petitioner's circumstances at the time of signing the returns could not be expected to know that mr aude's deductions would give rise to a substantial_understatement of tax or that further investigation was warranted petitioner has satisfied the sec_6013 requirement sec_6013 equitable considerations the final question is whether taking into account the facts and circumstances it would be inequitable to hold petitioner liable for deficiencies attributable to the substantial understatements sec_6013 see sec_1 b income_tax regs relevant factors include significant benefits received as a result of the understatement of the spouse claiming relief any participation in the wrongdoing on the part of the innocent spouse and the effect of a subsequent divorce or separation see s rept 1971_1_cb_606 while the text of sec_6013 no longer requires us to determine whether a spouse significantly benefited from the erroneous item this factor is still considered to determine whether it is inequitable to hold a spouse liable 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir in making this determination normal support measured by the circumstances of the parties is not a significant benefit 93_tc_672 terzian v commissioner t c pincite see sec_1 b income_tax regs unusual support and receipt of property however would constitute a significant benefit terzian v commissioner supra pincite see sec_1 b income_tax regs during the years at issue petitioner received a dollar_figure monthly allowance to take care of the household expenses which included taking care of five children this amount did not increase during this time but at times it decreased this normal support for household expenditures is not considered to be a significant benefit also during the same period of time petitioner's standard of living did not increase in comparison to her standard of living in prior years she lived in the same house since petitioner and mr aude only went on one vacation during the years at issue their lifestyle was not lavish we find that these expenditures amounted to normal support and did not rise to the level of unusual support respondent relies on the fact that even though petitioner did not control the family wealth she benefited by having additional funds available to help support her and her children and also benefited in the divorce settlement in the divorce decree tax refunds were not apportioned to petitioner and mr aude acquired the magnum investment petitioner received her share of the marital assets which included the family home household furniture personal effects a station wagon and an interest in mr aude's retirement account also while mr aude was ordered to pay alimony to petitioner mr aude was at times in arrears the amount of alimony which ranged from dollar_figure per month in to dollar_figure per month in was not extraordinary in terms of her standard of living during the audes' marriage also the increase in child_support which ranged from dollar_figure per month in to dollar_figure per month in to dollar_figure per month in to dollar_figure per month currently was due in part to erik's medical costs we do not find that petitioner significantly benefited from the tax savings attributable to the losses claimed from the magnum investment in assessing the equity in holding a spouse liable under sec_6013 we also consider the probable future hardships that would be imposed on the spouse seeking the relief if such relief were denied sanders v united_states f 2d pincite n peterson v commissioner tcmemo_1997_18 edmondson v commissioner tcmemo_1996_393 petitioner offered evidence of future probable hardship if relief were denied since the divorce petitioner's standard of living has decreased a major factor to petitioner's hardship is the financial drain of medical costs which arose from erik's accident after selling the family home in and reinvesting in the palmdale home she had to refinance the home to pay erik's medical bills currently while the palmdale home is held as a rental property the rental income derived from the property does not cover the mortgage on the property the profit-sharing fund was rolled over into an individual_retirement_account for the benefit of petitioner however this was after withdrawing funds for attorney's_fees for the divorce and for medical_expenses for erik since the divorce in petitioner has worked part-time she attended college on a part-time basis from through but had to quit when mr aude did not pay alimony to petitioner in petitioner enrolled in a junior college to study computers presently petitioner and her current husband are unemployed currently mr aude is financially stable but through a bankruptcy proceeding he has been discharged of his obligation on his tax_liability if relief were not afforded to petitioner she would bear the entire burden of the tax_liabilities resulting from the understatement attributable to the magnum deductions considering that petitioner did not receive significant benefit from the understatements and the future probable hardship that would be imposed if relief were denied we find that it would be inequitable to hold petitioner liable for the resulting deficiencies therefore petitioner has satisfied sec_6013 in summary we find that petitioner has established that she did not know and did not have reason to know that there was a substantial_understatement relating to the magnum deductions and that it is inequitable to hold her liable for the resulting deficiencies taking into account the parties' stipulations supra we therefore hold that petitioner has met all of the requirements of sec_6013 and she is entitled to relief as an innocent spouse for any income_tax_liability attributable to the understatements for the years in issue arising from the magnum investment to reflect the foregoing decisions will be entered under rule
